Citation Nr: 1021625	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-28 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 13, 2004, 
for the award of service connection for post-traumatic stress 
disorder (PTSD), to include a claim of clear and unmistakable 
error (CUE) in a June 2002 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO), which reopened and 
granted the Veteran's claim of entitlement to service 
connection for PTSD, effective from January 13, 2004.  

In July 2009, the Board remanded the case for further 
development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
January 2010.  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
PTSD (VA Form 21-526) was received in November 2001.  

2.  The Veteran's claim for service connection for PTSD was 
denied by a June 2002 rating decision.  By letter dated in 
July 2002, the Veteran was informed of the decision and of 
his procedural and appellate rights; he did not appeal.  

3.  The June 29, 2002 rating decision, which denied the 
Veteran's claim of service connection for PTSD, was 
consistent with and reasonably supported by the evidence then 
of record and the existing legal authority; it did not 
contain error that would have changed the outcome.  

4.  The Veteran's request to reopen a claim of entitlement to 
service connection for PTSD was received by VA on January 13, 
2005.  Attached to this claim was a copy of a DD Form 215 
showing that the Veteran earned the Combat Infantryman Badge.  
The DD Form 215 was issued on December 20, 2004, in response 
to an application by the Veteran to have his record 
corrected.  


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2009).  

2.  The criteria for the award of an effective date prior to 
January 13, 2004, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

As for the claim that there was clear and unmistakable error 
(CUE) in a prior RO rating decision dated June 29, 2002, the 
VCAA is not applicable.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  As for the earlier effective date question, 
the Board finds that the duty to notify and assist has been 
met.  The Veteran was notified in a February 2005 letter 
regarding the evidence needed to substantiate his PTSD claim.  
After he appealed from the May 2005 decision, he was given 
the criteria for award of an earlier effective date and was 
sent a letter in September 2009 that specifically addressed 
the claim for an effective date earlier than January 13, 
2004.  He has not indicated that there is any additional 
evidence that VA has not yet obtained that should be secured 
to help substantiate his claim.  Consequently, the Board 
finds that the VCAA notice and duty-to-assist requirements 
have been met.

II.  Factual background

The Veteran's claim for service connection for PTSD (VA Form 
21-526)  was received at the RO on November 2, 2001.  On his 
application, the Veteran indicated that he had been issued a 
Combat Infantryman Badge (CIB).  Submitted in support of his 
claim were two Reports of Transfer or Discharge (DD Form 
214), which show that the Veteran served on active duty from 
December 1968 to September 1971; he was awarded the National 
Defense Service Medal, the Parachute Badge, the Vietnam 
Service Medal, and the Vietnam Campaign Medal/60 device.  
These records do not reflect that the Veteran was awarded any 
combat medals, including the CIB.  

Also submitted in support of the Veteran's claim were VA 
outpatient treatment reports dated from August 2001 to March 
2002.  These records show that the Veteran was diagnosed with 
PTSD and panic attacks.  

The Veteran was afforded a VA examination on May 1, 2002.  At 
that time, he reported serving with the 173rd Airborne 
division; while in Vietnam in 1969, he witnessed his first 
combat death.  The Veteran indicated that the stress of 
combat that he experienced led to the difficulties that he 
had experienced since the Vietnam War.  The pertinent 
diagnosis was PTSD.  The examiner stated that the Veteran 
complains of a history of low mood, anhedonia, occasional 
insomnia, difficulty with low energy, nightmares, 
hyperautonomic arousal, hypervigilance and flashbacks all 
likely related to his experiences in Vietnam.  

By a decision entered in June 2002, the RO denied service 
connection for PTSD.  The RO noted that the service records 
did not verify that the Veteran received a CIB or any other 
combat-related decoration; as such, he was considered a non-
combat veteran.  The RO determined that the Veteran's 
statements alone were insufficient to verify that his claimed 
inservice stressors actually occurred.  Consequently, it was 
determined that the diagnosis of PTSD was based on an 
unverified stressor.  By letter dated in July 2002, the RO 
notified the Veteran of its decision and of his appellate 
rights, but he did not initiate an appeal within the one-year 
period allowed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.302(a).  As a result, the RO's decision became 
final.  38 C.F.R. § 20.1103.  

Of record is DD Form 1577, dated June 29, 2002, which shows 
that the Veteran had been awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Republic of 
Vietnam Campaign Medal with 60 device, and the Expert Badge 
with Field Artillery Bar.  

Received on January 13, 2005, was a statement from the 
Veteran requesting reconsideration of his claim for service 
connection for PTSD.  The Veteran indicated that he had 
recently received his CIB that he had requested from the 
National Personnel Records Center (NPRC) nearly 3 years 
earlier.  

Also received in January 2005 was a statement from the 
Department of the Army, Review Boards Agency, dated December 
22, 2004, indicating that the Combat Infantryman Badge 1st 
Award had been authorized for issuance.  The service 
department noted that this action was taken pursuant to the 
Veteran's application for correction of his military record.  
Attached to this letter was a copy of DD Form 215, dated 
December 20, 2004, indicating that the Veteran's DD Form 214, 
issued on November 30, 1969, had been corrected to add 
service in Vietnam from July 4, 1969 to June 14, 1970, and 
that the Veteran had been issued the Combat Infantryman 
Badge, the Republic of Vietnam Gallantry Badge with Palm, and 
the Unit Citation Badge.  

By a rating action in May 2005, the RO granted service 
connection for PTSD, effective January 13, 2004, one year 
prior to the date of receipt of the request to reopen the 
claim for service connection for PTSD.  In a statement in 
support of claim, dated in July 2005, the Veteran disagreed 
with the effective date assigned for his PTSD.  

III.  Legal analysis

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Where entitlement is established because of the correction, 
change or modification of a military record, or of a 
discharge or dismissal, by a board established under 10 
U.S.C. 1552 or 1553, or because of other corrective action by 
competent military naval, or air authority, the award will be 
effective the date on which an application was filed for 
correction of the military record, or the date such 
disallowed claim was filed, whichever date is later, but in 
no event shall such award of benefits be retroactive for more 
than one year from the date of reopening of such disallowed 
claim.  38 U.S.C.A. § 5110(i) (West 2002).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2009).  

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator 
(that is, more than a simple disagreement as to how the facts 
were weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied. 
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).  

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  In order for a claim of CUE to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  
Further, the error must be "undebatable" and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  A determination that 
there was CUE also must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Id.  Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non- specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).  

The Veteran contends that the June 2002 rating decision was 
clearly and unmistakably erroneous because it did not grant 
service connection for PTSD.  The Veteran maintains that he 
was in a combat area in Vietnam and he specifically indicated 
on his application that, while it was not reflected on his DD 
Form 214, he had received a CIB medal.  In the alternative, 
the Veteran claimed that VA failed to assist him with the 
development of his claim in terms of verifying his claimed 
stressors.  The Veteran contends that had the RO completed 
its duty to assist him in his claim, it would have been 
apparent that he was awarded the CIB, reflecting combat and 
thereby supporting his claimed inservice stressors.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
Veteran is determined to have engaged in combat, a Veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

At the time of the June 2002 decision, the Veteran's service 
treatment and personnel records as well as his post-service 
VA treatment records were considered in evaluating his claim.  
As correctly noted by the RO, the Veteran's service personnel 
records, to include his DD Form 214, noted that he served in 
Vietnam and his military occupational specialty was Infantry 
Fire Crewman.  His service personnel records also show 
receipt of various awards; however, none denoted combat.  In 
fact, his DD Form 214 did not reflect any awards or 
decorations typical of combat service, such as the CIB or 
Purple Heart.  The RO determined that the evidence did not 
reflect that the Veteran was a combat veteran; as such, his 
lay statements alone regarding the claimed stressors were not 
accepted as conclusive evidence as to the actual existence of 
his claimed stressors.  38 C.F.R. § 3.304(f).  The RO also 
determined that the claimed stressors were not supported by 
the evidence of record, and the diagnosis of PTSD was not 
based on a verified stressor.  As such, there is no 
indication in the record at the time of the June 2002 
decision that the RO failed to correctly apply the law in 
effect.  

To the extent the Veteran is arguing that his service 
personnel records were in VA's constructive possession in 
2002, in Cook v. Principi, 318 F. 3d 1334, 1344 (Fed. Cir. 
2002), the United States Court of Appeals for the Federal 
Circuit held that a breach of a duty to assist does not 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  In Cook, the Federal 
Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), to the extent that that decision held that the 
existence of "grave procedural error" (in that case, not 
obtaining complete service medical records) rendered a VA 
decision non-final.  Id.  As the argument that VA had 
constructive possession of his service personnel records in 
2002, which should have shown that he had been awarded the 
CIB, addresses the duty to assist, it has been determined 
that this is not CUE.  

In view of the foregoing, the Board finds that the Veteran 
has failed to establish that the RO committed CUE in the June 
2002 decision.  There is simply no indication that the RO did 
not properly consider all evidence before it in June 2002 or 
that it failed to correctly apply the appropriate laws and 
regulations to the Veteran's claim.  Importantly, no error of 
fact or law was shown that compels the undebatable 
conclusion, to which reasonable minds could not differ, that 
the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993). Therefore, the veteran has not 
demonstrated clear and unmistakable error, and his claim for 
revision must be denied.  

Earlier Effective Date for Service Connection for PTSD

After the issuance of the final June 2002 rating decision, VA 
received the Veteran's application to reopen his claim of 
entitlement to service connection for PTSD on January 13, 
2005.  Following the receipt of such application, service 
connection for PTSD was granted, effective January 13, 2004, 
one year prior to the receipt of the claim to reopen.  That 
decision was based on the receipt of the DD Form 215 which 
reflects that the Veteran had been awarded the CIB on 
December 20, 2004.  

Service department correction and issuance of DD Form 215 
showing that the Veteran earned the CIB was issued on 
December 20, 2004, and was received at the RO on January 13, 
2005.  This evidence of receipt of the CIB was found by the 
RO to be proof of an in-service stressful event.  

Because the DD Form 215 was not issued until December 20, 
2004, such evidence of in-service stressful event did not 
exist at the time of the prior final RO rating decision in 
June 2002; therefore, it is not service department evidence 
that VA could have previously obtained when it decided the 
claim in June 2002.  In fact, the service department, in 
December 2004, specifically noted that it was responding to a 
request to correct military records, a request that the 
Veteran said he had made.  

The Veteran's claim to reopen service connection for PTSD was 
received by VA on January 13, 2005.  

In this Veteran's case, the law as set forth above allows for 
a retroactive award no earlier than one year prior to the 
date of reopening a disallowed claim.  38 U.S.C.A. § 5110(i).  
This date is January 13, 2004, which is one year prior to the 
date of VA's receipt of the Veteran's claim to reopen service 
connection for PTSD.  For these reasons, the Board finds that 
there is no basis for award of an effective date for the 
grant of service connection for PTSD earlier than January 13, 
2004, and the claim for an earlier effective date must be 
denied.  


ORDER

An effective date prior to January 13, 2004, for the grant of 
service connection for PTSD is denied.  



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


